Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance.
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of, for independent claim 1, an accelerometer sensor with a protective sleeve for electric cables comprising a base forming a body containing electronic and electrical components of the sensor; a connecting pin projecting from the base and being connected to two electric cables surrounded with the protective sleeve; a plastic coating made of an overmolding material and overmolded around an external wall of the base, around the connecting pin and around an end portion of the sleeve adjacent to the connecting pin; the end portion of the sleeve being surrounded by a connecting element such that the connecting element is at least partially embedded in the overmolding material of the plastic coating and has: on the one hand, means for anchoring to the sleeve which are arranged on the connecting element facing the end portion of the sleeve and, on the other hand, means for retaining a portion of the overmolding material or means for bonding to the portion of the overmolding material enveloping the end portion of the sleeve; the bonding means for bonding the connecting element to the portion of the overmolding material of the coating are means of chemical bonding between a material of at least part of the connecting element and the overmolding material; the retaining means are means of inserting the overmolding material in the connecting element; the anchoring means of the connecting element are means for gripping the end portion of the sleeve or means for locally penetrating said end portion of the sleeve.
For independent claim 11, the claim includes the limitations of allowable dependent claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access 








/HELEN C KWOK/Primary Examiner, Art Unit 2861